             Case 2:19-cv-01577-JCM-DJA Document 17 Filed 10/23/19 Page 1 of 3



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
     WINSLETT & MOSER, P.C.
 3
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6   Counsel for Trans Union LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, NV 89149
10
                               IN THE UNITED STATES DISTRICT COURT
11
                                      FOR THE DISTRICT OF NEVADA
12

13    DONNA GIVENS,                                       Case No. 2:19-cv-01577-JCM-DJA

14                              Plaintiff,                JOINT MOTION AND ORDER
      v.                                                  EXTENDING DEFENDANT TRANS
15                                                        UNION LLC’S TIME TO FILE AN
      SETERUS, INC., EQUIFAX INFORMATION
                                                          ANSWER OR OTHERWISE RESPOND
16    SERVICES LLC, and TRANSUNION LLC,
                                                          TO PLAINTIFF’S COMPLAINT
17                              Defendants.               (SECOND REQUEST)

18               Plaintiff Donna Givens (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
19   by and through their respective counsel, file this Second Joint Motion Extending Defendant
20   Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
21               On September 10, 2019, Plaintiff filed her Complaint. On October 2, 2019, Trans Union
22   filed the First Joint Motion Extending Time to File an Answer or Otherwise Respond to
23   Plaintiff’s Complaint. The current deadline for Trans Union to answer or otherwise respond to
24   Plaintiff’s Complaint is October 23, 2019. The allegations in Plaintiff’s complaint date back to
25   November 2018 and relate to one account allegedly reporting on Plaintiff’s credit file. Trans
26   Union needs additional time to investigate Plaintiff’s claims and respond to the allegations and
27   details in Plaintiff’s Complaint. Plaintiff and Trans Union are also exploring the possibility of an
28   early resolution of Plaintiff’s claims against Trans Union.

                                                                                                       1
     4038279.1
             Case 2:19-cv-01577-JCM-DJA Document 17 Filed 10/23/19 Page 2 of 3



 1
                 Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 2
     otherwise respond to Plaintiff’s Complaint up to and including November 13, 2019. This is the
 3
     second stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.
 4
     This request is being made in good faith and is not made for any purpose of undue delay.
 5

 6   Dated this 23rd day of October 2019.

 7                                                QUILLING SELANDER LOWNDS
                                                  WINSLETT & MOSER, P.C.
 8                                                /s/ Jennifer Bergh
 9                                                Jennifer Bergh
                                                  Nevada Bar No. 14480
10                                                6900 N. Dallas Parkway, Suite 800
                                                  Plano, Texas 75024
11                                                Telephone: (214) 560-5460
                                                  Facsimile: (214) 871-2111
12
                                                  jbergh@qslwm.com
13                                                COUNSEL FOR TRANS UNION LLC
14                                                KNEPPER & CLARK, LLC HAINES & KRIEGER,
                                                  LLC
15
                                                  /s/ Shaina R. Plaksin
16                                                Matthew I. Knepper, Nevada Bar No. 12796
                                                  Miles N. Clark, Nevada Bar No. 13848
17
                                                  Shaina R. Plaksin, Nevada Bar No. 13935
18                                                10040 W. Cheyenne Ave., Suite170-109
                                                  Las Vegas, NV 89129
19                                                Telephone: (702) 825-6060
                                                  Facsimile: (702) 447-8048
20                                                Email: matthew.knepper@knepperclark.com
                                                  Email: miles.clark@knepperclark.com
21
                                                  and
22                                                David H. Krieger, Nevada Bar No. 9086
                                                  8985 S. Eastern Avenue, Suite 350
23                                                Henderson, NV 89123
                                                  Telephone: (702) 880-5554
24                                                Facsimile: (702) 383-5518
                                                  Email: dkrieger@hainesandkrieger.com
25

26

27

28

                                                                                                2
     4038279.1
             Case 2:19-cv-01577-JCM-DJA Document 17 Filed 10/23/19 Page 3 of 3



 1
                                                 ORDER
 2
                 The Joint Motion for Extension of Time for Trans Union LLC to file an answer or
 3
     otherwise respond is so ORDERED AND ADJUDGED.
 4
                 Dated this ______ dayof
                             28th day  ofOctober
                                         ______________________ 2019.
 5

 6
                                                 UNITED STATES
                                                 DANIEL J.     MAGISTRATE JUDGE
                                                           ALBREGTS
 7
                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                              3
     4038279.1
